Citation Nr: 1027402	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-36 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which denied the above claims.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO in May 2010.

The issue of service connection for a right knee disorder is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further action 
is required.


FINDING OF FACT

On May 19, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that a 
withdrawal of the appeal as to the claims for service connection 
for hearing loss and tinnitus is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the 
claims for service connection for hearing loss and tinnitus have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, at the time of his hearing before the Board on May 19, 
2010, the Veteran withdrew his appeal as to the claims for 
service connection for hearing loss and tinnitus.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal as to the claims for service connection for hearing 
loss and tinnitus is dismissed.


REMAND

Unfortunately, a remand is required as to the claim for service 
connection for a right knee disorder.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran contends that he currently suffers from a right knee 
disorder as a result of knee injuries he sustained while in 
service.  Specifically, he asserts that he first fell on the 
stairs while carrying a heavy load of chains used to secure 
aircraft to the flight deck, and that he fell a second time in 
the hangar bay back at his duty station.  He testified that he 
received medical treatment and was given crutches on both 
occasions.  He also testified that he received further treatment 
for his right knee shortly after discharge, beginning when he 
twisted his knee getting out of his truck in 1994.  The Veteran 
is still receiving treatment for his knee, and testified that he 
underwent surgery in 2009 to remove bone fragments.

Service treatment records show that the Veteran sought treatment 
for right knee pain in November 1990 after he banged his knee on 
a railing.  The assessment was bruised right knee.  In March 
1993, the Veteran stated that he was dancing, twisted his leg, 
and felt a pop.  He also gave a history of hyperextension about 
seven month ago.  An x-ray of the knee was normal.  The 
assessment was rule out lateral meniscus tear (LMT).  As neither 
of these injuries matches the description of in-service injuries 
provided by the Veteran, and there are no records showing 
treatment for the hyperextension injury reported by the Veteran 
during service in March 1993 as having occurred seven months 
earlier, an effort should be made to locate any clinical records 
of in-service knee injuries.  
  
The VA treatment records show treatment for knee pain beginning 
in October 2005.  In February 2008, the Veteran sought further 
treatment for his ongoing knee pain.  The record notes that his 
knee problem is chronic in nature and associated with an old 
service-related injury.  X-rays showed mild degenerative changes 
involving the patellofemoral joint and more severe degenerative 
changes involving the medial aspect of the femoral tibial joints.  

The Veteran had an orthopedic surgery consultation later that 
month, where he reported the date of onset of symptoms as 1990.  
He also stated that he twisted and tore a ligament in service 
that was not surgically operated on.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to assist requires VA to provide an 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4)(1); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).  

With respect to the third factor, the types of evidence that 
indicate that a current disorder may be associated with service 
include, but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to support a 
decision on the merits, credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation, or other association with military service.  Id. at 
83. 

Here, the medical evidence of record shows that the Veteran has 
been diagnosed as having a current right knee disability.  
Service treatment records show treatment for knee pain.  Lastly, 
the Veteran's testimony suggests a continuity of symptomatology 
since service.  Therefore, the Board must remand this matter to 
provide the Veteran with a VA examination in order to supplement 
the record prior to adjudicating this claim.  38 C.F.R. 
§ 3.159(c)(4)(1); See McLendon, 20 Vet. App. at 81.      

Additionally, a review of the claims folder shows that several 
relevant documents are not currently present in the file.  VA 
treatment records in the claims folder date back only to June 
1999.  As the Veteran asserts that he began receiving treatment 
for his right knee at the VA Medical Center (VAMC) in Providence, 
Rhode Island, in 1994, and received further treatment on several 
occasions from 1995 to 1996, an effort should be made to obtain 
the any VA records showing treatment for a knee disorder dating 
from April 1993 through June 1999.  Lastly, as the Veteran 
continues to receive treatment at VAMC Providence, an effort 
should be also be made to obtain any additional VA treatment 
records for the Veteran showing treatment for a knee disorder, 
dated since February 2010.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain any further 
information necessary to identify the dates 
of clinical treatment for his in-service knee 
injuries, as well as any other necessary 
identifying information.  Then, make 
arrangements to obtain the Veteran's complete 
service treatment records, including all 
clinical records, from the National Personnel 
Records Center and/or any other appropriate 
source.  If additional records are not 
available, a negative reply must be provided.  

2.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
pertaining to his right knee disorder from 
the VA Medical Center in Providence, Rhode 
Island, including (1) treatment records dated 
from April 1993 through June 1999, and (2) 
treatment records dated from February 2010 
forward.

3.  Thereafter, schedule the Veteran for an 
appropriate VA examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  Any 
indicated tests, including x-rays, should be 
accomplished.  

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
current right knee disorder had its clinical 
onset during active service or is related to 
any in-service disease, event, or injury.  

In doing so, the examiner should address the 
Veteran's lay statements of record regarding 
the nature of his in-service injuries, as well 
as his service treatment records and 
complaints of continuity of right knee 
symptoms since service.  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

4.  The RO/AMC should read all medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all 
questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  
If the claim remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


